UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to 0-16438 (Commission File Number) NATIONAL TECHNICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-4134955 (State of incorporation) (I.R.S. Employer Identification No.) 24007 Ventura Boulevard, Suite 200, Calabasas, California (Address of principal executive offices) (818) 591-0776 (Registrant's telephone number, including area code) (Zip code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESTNO£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232,405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES£NO£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “ large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES£NOT The number of shares of common stock, no par value, outstanding as of December 8, 2010 was 10,142,590. NATIONAL TECHNICAL SYSTEMS, INC.AND SUBSIDIARIES Index PARTI.FINANCIAL INFORMATION PageNo. Item 1. Financial Statements: Consolidated Balance Sheets as of October 31, 2010 (unaudited) and January 31, 2010 3 Unaudited Consolidated Statements of Income For the Nine Months Ended October 31, 2010 and 2009 4 Unaudited Consolidated Statements of Income For the Three Months Ended October 31, 2010 and 2009 5 Unaudited Consolidated Statements of Cash Flows For the Nine Months Ended October 31, 2010 and 2009 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PARTII.OTHER INFORMATION & SIGNATURE Item 1. Legal Proceedings 20 Item1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signature 21 2 Index PART I – FINANCIAL ITEM 1. FINANCIAL STATEMENTS NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Consolidated Balance Sheets At At October31, January31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, less allowance for doubtful accounts of $620,000 at October 31, 2010 and$1,000,000 at January 31, 2010 Income taxes receivable Inventories, net Deferred income taxes Prepaid expenses Total current assets Property, plant and equipment, at cost Less: accumulated depreciation ) ) Net property, plant and equipment Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable - Deferred income Current installments of long-term debt Total current liabilities Long-term debt, excluding current installments Deferred income taxes Deferred compensation Commitments and contingencies SHAREHOLDERS' EQUITY: Preferred stock, no par value, 2,000,000 shares authorized; none issued - - Common stock, no par value.Authorized, 20,000,000 shares; issued and outstanding, 10,140,000 as of October 31, 2010 and9,449,000 as of January 31, 2010 Paid-in capital - - Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Noncontrolling interests Total equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes. 3 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Income for Nine Months Ended October 31, 2010 and 2009 Net revenues $ $ Cost of sales Gross profit Selling, general and administrative expense Equity loss from non-consolidated subsidiary Operating income Other income (expense): Interest expense, net ) ) Other income, net Total other income (expense), net ) Income before income taxes and noncontrolling interests Income taxes Income before noncontrolling interests Net income attributable to noncontrolling interests ) ) Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Dilutive effect of stock options and nonvested shares Weighted average common shares outstanding, assuming dilution Cash dividends per common share $ $ See accompanying notes. 4 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Income for the Three Months Ended October 31, 2010 and 2009 Net revenues $ $ Cost of sales Gross profit Selling, general and administrative expense Equity loss from non-consolidated subsidiary Operating income Other income (expense): Interest expense, net ) ) Other income, net Total other income (expense), net ) Income before income taxes and noncontrolling interests Income taxes Income before noncontrolling interests Net income attributable to noncontrolling interests ) ) Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Dilutive effect of stock options and nonvested shares Weighted average common shares outstanding, assuming dilution See accompanying notes. 5 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended October 31, 2010 and 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Bad debt (recoveries) write-offs, net ) Gain on sale of assets ) - Loss on retirement of assets Gain on investments ) ) Life insurance premium Undistributed earnings of affiliate Deferred income taxes ) Share based compensation Changes in operating assets and liabilities (net of acquisitions): Accounts receivable ) ) Inventories ) ) Prepaid expenses ) Other assets Accounts payable ) Accrued expenses Income taxes payable ) Deferred income Deferred compensation Income taxes receivable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Investment in life insurance ) ) Proceeds from sale of life insurance - Acquisitions of businesses, earn-out payments ) ) Proceeds from sale of assets - Investment in retirement funds ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from current and long-term debt Repayments of current and long-term debt ) ) Net cash dividends paid by NQA, Inc. ) - Cash dividends paid ) ) Proceeds from stock options exercised Tax benefit from stock options exercised - Common stock repurchase - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Beginning cash and cash equivalents balance ENDING CASH AND CASH EQUIVALENTS BALANCE $ $ See accompanying notes. 6 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Notes to the Unaudited Consolidated Financial Statements 1. Basis of Presentation The consolidated financial statements include the accounts of National Technical Systems, Inc. (“NTS” or the “Company”) and its majority-owned or otherwise controlled subsidiaries. In accordance with authoritative guidance released by the Financial Accounting Standards Board (“FASB”) clarifying that a noncontrolling interest held by others in a subsidiary is to be part of the equity of the controlling group and is to be reported on the balance sheet within the equity section as a distinct item separate from the Company’s equity, minority interests have been re-captioned to noncontrolling interests and reported separately on the balance sheet. All significant intercompany accounts and transactions have been eliminated. Investments in entities in which the Company can exercise significant influence, but does not own a majority equity interest or otherwise control, are accounted for using the equity method and are included as investments in equity interests on the consolidated balance sheets.These statements should not be construed as representing pro rata results of the Company’s fiscal year ending January 31, 2011 and should be read in conjunction with the financial statements and notes thereto included in the Company's Form 10-K for the year ended January 31, 2010. The statements presented as of October 31, 2010 and for the three and nine months ended October 31, 2010 and 2009 are unaudited. In management's opinion, all adjustments have been made to present fairly the results of such unaudited interim periods. All such adjustments are of a normal recurring nature. 2. Income Taxes Income taxes for the interim periods are computed using the effective tax rates estimated to be applicable for the full fiscal year, as adjusted for any discrete taxable events that occur during the period. The Company files income tax returns in the United States (“U.S.”) on a federal basis and in many U.S. state and foreign jurisdictions. Certain tax years remain open to examination by the major taxing jurisdictions to which the Company is subject. The Company does not anticipate that its total unrecognized tax benefits or obligations will significantly change due to the settlement of examinations or the expiration of statutes of limitation during the next twelve months. 3. Comprehensive Income (Loss) Accumulated other comprehensive income (loss) on the Company’s consolidated balance sheets consists of cumulative equity adjustments from foreign currency translation and unrealized gains or losses on marketable securities.During the nine months ended October 31, 2010, total comprehensive income was $5,634,000 which includes foreign currency translationloss of $37,000.During the nine months ended October 31, 2009, total comprehensive income was $2,564,000 which includes foreign currency translation gain of $47,000. 4. Inventories Inventories consist of accumulated costs applicable to uncompleted contracts and are stated at actual cost which is not in excess of estimated net realizable value. 5. Noncontrolling Interests Noncontrolling interest in the Company’s NQA, Inc. subsidiary is a result of 50% of the stock of NQA, Inc. being issued to Ascertiva Group Limited formerly NICEIC Group Limited. Profits and losses are allocated 50.1% to NTS, and 49.9% to Ascertiva Group Limited.The balance in noncontrolling interests as of January 31, 2010 was $523,000.Net income attributable to noncontrolling interests for the nine months ended October 31, 2010 was $400,000, resulting in a balance of $923,000 as of October 31, 2010. 6. Earnings Per Share Basic earnings per share have been computed using the weighted average number of shares of common stock outstanding during the year. Basic earnings per share exclude any dilutive effects of options, warrants, non-vested restricted shares and convertible securities. 7. Intangible Assets The following table summarizes the Company’s intangible assets: 7 Index As of October 31, 2010and January 31, 2010, the Company had the following acquired intangible assets: October31, 2010 January31, 2010 Gross Carrying Amount Accum. Amort. Net Carrying Amount Estimated Useful Life Gross Carrying Amount Accum. Amort. Net Carrying Amount Estimated Useful Life Intangible assets subject to amortization: Covenants not to compete $ $ $ 3-10 years $ $ $ 3-10 years Customer relationships 3-15 years 3-15 years Accreditations and certifications 5 years 5 years Trademarks and tradenames 3 years 3 years Total $ Intangible assets not subject to amortization: Goodwill $ $ Trademarks and tradenames Total $ $ Change in goodwill is primarily due to earn-out payment related to Elliot Laboratories acquisition. 8. Equity Equity Incentive Plans The Company has two employee incentive stock option plans: the “2002 stock option plan” and the “2006 equity incentive plan.” The 2006 equity incentive plan replaced the 2002 stock option plan, which was terminated early and no further options will be granted under it. Additional information with respect to the option plans as of October 31, 2010 is as follows: Shares Weighted Avg. Exercise Price Weighted Avg. Remaining Contract Life in years Aggregate Intrinsic Value Outstanding at January 31, 2010 $ $ Granted - - Exercised ) Canceled, forfeited or expired ) Outstanding at October 31, 2010 $ $ Exercisable at October 31, 2010 $ $ For the three months ended October 31, 2009, potentially dilutive securities representing approximately 24,000 shares of common stock, were excluded from the computation of diluted earnings per share because their effect would have been anti-dilutive.No such dilutive securities were outstanding as of October 31, 2010. Compensation expense related to stock options was $25,000 for the nine months ended October 31, 2009.No similar expense was incurred during the nine months ended October 31, 2010 and as of October 31, 2010, there was no unamortized stock-based compensation expense related to unvested stock options. The Company’s non-vested restricted shares, which were part of the 2006 Equity Incentive Plan, vest at 25% per year commencing with the first anniversary of the grant date. Compensation expense, representing the fair market value of the shares at the date of grant, net of assumptions regarding estimated future forfeitures, is charged to earnings over the vesting period.Compensation expense included in general and administrative expenses in the Company’s consolidated statement of income, relating to these grants was $233,000 for the nine months ended October 31, 2010.As of October 31, 2010, 148,000 non-vested shares were outstanding at a weighted average grant date value of $4.81. As of October 31, 2010, there was $710,000 of unamortized stock-based compensation cost related to unvested shares which is expected to be recognized over a remaining period of 45 months. 8 Index The Company recognized $165,000 in compensation expense related to the issuance of common stock for services rendered in the first quarter. Adoption of a shareholders rights plan On September 21, 2010 the Board of Directors adopted a shareholders rights plan.Pursuant to the Shareholders Rights Agreement entered into to effect the rights plan, the Board of Directors declared a dividend distribution of one right for each outstanding share of common stock on the record date of October 1, 2010.The rights also attach to subsequently issued shares of common stock. Each right, when it becomes exercisable, entitles the registered holder to purchase from the Company one one-hundredth (1/100th) of a share of the Company's Series A Junior Participating Preferred Stock, no par value ("Preferred Stock"), at a per-share exercise price of $30.00 in cash, subject to adjustment.The rights will expire at the close of business on September 20, 2020, unless earlier redeemed or exchanged by the Company.The Board will review the rights plan at least once every year to determine whether any action by the Board is necessary or appropriate. The rights will be exercisable ten days following the earlier of the public announcement that a shareholder has acquired 15% or more of the Company's common stock without Board approval or the announcement of a tender offer which would result in the ownership of 15% or more of the Company's common stock.The rights also will become exercisable if a person or group that already owns 15% or more of the Company's common stock, without Board approval, acquires any additional shares (other than pursuant to the Company's employee benefit plans). The date on which any of these events occur is referred to as the "Distribution Date."The rights will not be exercisable by a shareholder whose acquisition of securities triggered the rights (an "Acquiring Person"), or such Acquiring Person's affiliates or associates. Until the Distribution Date, the rights will be represented by the common stock certificates.After the Distribution Date, separate certificates or other evidences of ownership representing the rights will be mailed to holders of record of the common shares (other than to any Acquiring Person or any associate or affiliate thereof), and thereafter such separate rights certificates will represent the rights. In the event any shareholder becomes an Acquiring Person, except pursuant to certain permitted offers, each holder of a right will thereafter have the right to receive, upon exercise thereof, for the exercise price, that number of one one-hundredths (1/100ths) of a share of Preferred Stock equal to the number of common shares which at the time of the applicable triggering transaction would have a market value of twice the exercise price.The Board may, in its discretion, issue substitute securities, including common shares, in whole or in part, for the shares of Preferred Stock. In the event that, at any time following the time a shareholder becomes an Acquiring Person, (i) the Company merges or combines into or with any Acquiring Person, or any of its affiliates, associates or other related persons or (ii) 50% or more of the Company's assets or earning power is sold or transferred in one or a series of related transactions, each holder of a right (except an Acquiring Person or its affiliates or associates) will thereafter have the right to receive, upon exercise at the initial exercise price of the right, that number of shares of common stock of the acquiring company which equals the exercise price divided by one-half of the current market price of such common stock at the date of the occurrence of the event. The Company may at any time redeem the rights in whole but not in part, at a redemption price of $0.001 per right (payable in cash, shares of Preferred Stock, shares of common stock or other consideration deemed appropriate by the Board). At any time following the time a shareholder becomes an Acquiring Person, the Company may exchange the rights (except rights held by an Acquiring Person or its affiliates or associates), in whole or in part, for consideration per right consisting of one-half of the shares of Preferred Stock that would be issuable at such time upon the exercise of one right (or an equivalent value in cash, common shares or other securities). This summary description of the shareholders rights plan does not purport to be complete and is qualified in its entirety by reference to the Shareholder Rights Agreement and the other documents referenced therein. 9. Fair Value Measurement The accounting standard for fair value establishes a framework for measuring fair value and requires disclosures about fair value measurements by establishing a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: 9 Index Basis of Fair Value Measurement at Reporting Date Using Level 1 Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2 Inputs reflect quoted prices for identical assets or liabilities in markets that are not active; quoted prices for similar assets or liabilities in active markets; inputs other than quoted prices that are observable for the asset or the liability; or inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 Unobservable inputs reflecting the Company’s own assumptions incorporated in valuation techniques used to determine fair value. These assumptions are required to be consistent with market participant assumptions that are reasonably available. The following inputs were used to determine the fair value of the Company’s investment securities and contingent consideration obligations at October 31, 2010: Total (Level 1) (Level 2) (Level 3) SERP investment in mutual funds $ $ $
